Citation Nr: 1410666	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service August 1974 to August 1976, September 1981 to September 1984, September 2001 to April 2002, and August 2003 to July 2004.  He also had periods of active duty for training (ACDUTRA) to include during July 1994.

This matter came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the appeal in December 2012 for development of the record.

The Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2012 remand, the Board set forth a detailed history pertaining to the Veteran's claimed left eye disability, to include an incident documented during ACDURTA in July 1994.  At that time, the Veteran was diagnosed with traumatic iritis after being struck in the eye with a plastic tent support.  

The Board questioned whether a 2010 VA examiner fully addressed the Veteran's medical history, pointing out that the Veteran had consistently complained of problems with his left eye.  The Board concluded that examinations conducted in 2010 were not adequate for the purpose of deciding the Veteran's claim, and remanded for a current examination, among other development.  

On examination in January 2013, diagnoses included blindness in the left eye, chronic iridocyclitis, secondary glaucoma, and bilateral posterior synechiae.  The examiner opined that it was "as likely as not that original injury of trauma to left eye may have stimulated episode of iritis to left eye, but recurrent episodes of iridocyclitis left eye is unknown etiology and wouold [sic] not usually be thought to be related to injury in left eye."  He did not discuss the underlying reasoning for his conclusions.  In light of the complicated history related to the Veteran's claimed left eye disability, the Board finds that the lack of rationale for the examiner's opinion renders the examination report inadequate for the purpose of deciding the Veteran's claim.  Clarification should be sought.  

It is also noted that the Veteran was scheduled for appointments with Dr. I from the University of Mississippi Medical Center in October 2012 and January 2013.  Those records, as well as any additional VA records, should also be associated with the claims folder.
 
A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2013 examiner did not supply a rationale for his conclusions and his report is thus not adequate.  Accordingly, the case is REMANDED for the following action:

1. Obtain the following VA records:

a.  the contents of the OUTSIDE MED REC (OTHER) scanned report dated October 19, 2012 from University Physicians/Ophthalmology.  A VA record of October 19, 2012, indicates that "[a] copy of an outside medical record is available for viewing in VISTA Imaging," however, the contents of the document are not available to the Board-they should be obtained on remand;
b. records pertaining to treatment of the Veteran by Dr. I from the University of Mississippi Medical Center in January 2013 and any follow-up appointments; and

c. any additional VA treatment records relevant to the claim on appeal dating from November 2012.
 
2.  Thereafter, return the claims file to the examiner who conducted the January 2013 examination.  The examiner is asked to review the claims file (including the discussion in this remand and the Board's December 2012 remand).

If the January 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the current left eye diagnoses are related to any disease or injury in service, to include the diagnosis of iritis in 1994.

The underlying reasons for all opinions expressed must be included in the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the addendum report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, after ensuring the examination report is adequate and undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


